Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/910,374 filed on
June 24, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed an amendment on June 18, 2021 under 37 CFR 1.111 in response to a non-final rejection dated June 14, 2021. Claims 1-10 are currently pending.
Applicant also filed a Terminal Disclaimer under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,715,832.
	
	
Allowable Subject Matter
	Claims 1-10 are allowed subject to Examiner’s Amendment that appears below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CALIMS:
Claims 2 and 4-9, line 1:  Replace "Claim 0" with “Claim 1”; and
Claim 3, line 1:  Replace "Claim 0" with “Claim 2”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance in view of applicant’s filing of a Terminal Disclaimer. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claims 1, 10:
“when one target child processing unit contains only one face edge and maximum QT depth and/or maximum BT depth associated with said one target child processing unit is not reached, splitting said one target child processing unit horizontally into at least two horizontal child processing units when only one face edge is one horizontal face edge and splitting said one target child processing unit vertically into at least two vertical child processing units when only one face edge is one vertical face edge; and encoding or decoding one or more final leaf processing units comprising said at least two horizontal child processing units or said at least two vertical child processing units, or two or more second horizontal child processing units or two or more second vertical child processing units further partitioned from said at least two horizontal child processing units or said at least two vertical child processing units respectively.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485